          Case 1:19-cr-00052-AJN Document 52 Filed 07/16/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                                                7/16/2020



  United States of America,

                 –v–
                                                                      19-CR-52 (AJN)
  Edward Pena Montero,
                                                                           ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       On June 25, 2020, the Court ordered defense counsel to provide an update stating “when

the presentence interview will be held and when the final PSR will be completed” on or before

July 2, 2020. Dkt. No. 49. As of the date of this order, the Court is not in receipt of that update.

Defense counsel is hereby ordered to provide the update on or before July 23, 2020.

       SO ORDERED.

 Dated: July 16, 2020
        New York, New York
                                                  ____________________________________
                                                            ALISON J. NATHAN
                                                          United States District Judge
